DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment


Applicant's Amendment and Response filed 03/04/2021 has been entered and made of record. This application contains 20 pending claims. 
Claim 9 has been amended.

Response to Arguments


	
Applicant's arguments filed 03/04/2021 have been fully considered.
Applicant has filed a TD to overcome the Double Patenting rejection mailed on 1/27/21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Springut (27721) on 3/15/21.
Claim 9 appears to be incomplete. 
Discussed with applicant representative that “evaluating module”, target module” are interpreted under 112 6th.
Applicant agreed with claim interpretation and send a complete amended claim 9.
The application has been amended as follows: 
The completed claim 9:
9. (currently amended) An air spring comprising:
a pressurized chamber;
a first mounting plate;
a second mounting plate; and
a distance measuring device contained within the pressurized chamber, wherein the
distance measuring device comprises:
an evaluating module,
a first directional magnetic field sensing array, and
a target module,
wherein the first magnetic field sensing array is mountable to the first mounting plate and
the target module is mountable to the second mounting plate so as to execute a movement with respect to each other along a movement trajectory,
wherein the first magnetic field sensing array is offset from the movement trajectory by a predetermined distance between a reference point on the movement trajectory and
the first directional magnetic field sensing array that forms a horizontal axis,
wherein an angle at the first directional magnetic field sensing array between the horizontal axis a vector from the first directional magnetic field sensing array and the target module is substantially orthogonal,
wherein the first magnetic field sensing array senses signals from the target module, the signals being transferred to the evaluating module, and
wherein the evaluating module is adapted to determine the distance from the first plate to the second plate by determining the angle of the first magnetic field sensing array with respect to the target module based on the signals from the first magnetic field sensing array and the predetermined distance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “evaluating module”, target module” in claims 1 and 9.
The “evaluating module” is generic microcontroller as disclosed in paragraph 46 and fig. 6.
The “target module” is a magnet.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Springut (27721) on 3/15/21.
Claim 9 appears to be incomplete. 
Discussed with applicant representative that “evaluating module”, target module” are interpreted under 112 6th.
Applicant agreed and send a complete amended claim 9.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicant filed a timely terminal disclaimer to overcome a potential double patenting rejection (US Patent No. 9562758 and see TD approved on 10/01/18).
Regarding to claims 1, 9 and 16, the prior arts of record do not fairly teach or suggest:
“wherein the first magnetic field sensing array comprises a first magnetic field sensor and a second magnetic field sensor and wherein the evaluating module is adapted to determine the distance from the first magnetic field sensing array to the target module by determining a directional angle of the first magnetic field sensing array with respect to the target module based on the signals from the first magnetic field sensing array, the predetermined distance, an orientation of a main sensing direction of the first magnetic field sensor, and an orientation of a main sensing direction of the second magnetic field sensor” including all other limitation as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SON T LE/Primary Examiner, Art Unit 2863